DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    662
    885
    media_image1.png
    Greyscale

Election/Restrictions
	Applicant’s election without traverse is acknowledged:

    PNG
    media_image2.png
    340
    818
    media_image2.png
    Greyscale

Pending Elected Claim Tree

    PNG
    media_image3.png
    727
    562
    media_image3.png
    Greyscale



1. (Previously Presented) A linear drain for providing a centered drain opening without moving a drain outlet, the linear drain comprising: 
an ingress assembly defining at least one ingress opening; 
an egress assembly defining a channel configured to covey liquid to an egress opening, wherein the egress opening is offset from a channel midpoint of the channel, and wherein the egress opening is configured to be in communication with the drain outlet; 
an attaching element for connecting the ingress assembly with the egress assembly; and, wherein the attaching element is configured such that an ingress assembly midpoint of the ingress assembly is configured to be positioned in a plurality of different final locations relative to the egress opening when the linear drain is in a fully assembled configuration. 
 
2. (Original) The linear drain of claim 1, wherein the ingress assembly further comprises a second part having at least one second part opening, the second part configured to attach to a first part of the ingress assembly such that the at least one second part opening aligns with at least one ingress opening such that fluid flows into the channel.  

3. (Original) The linear drain of claim 1, wherein the linear drain further comprises a tubular shaped body attached to the egress opening and configured to attach to the drain outlet. 
 
4. (Previously Presented) The linear drain of claim 1, wherein the attaching element further comprises: 
at least one track element on at least one of the ingress assembly and the egress assembly; 
at least one receiving element on at least one of the ingress assembly and the egress assembly; and, 
at least one fastener for attaching the at least one track element to the at least one receiving element.

7. (Previously Presented) The linear drain of claim 4, wherein the at least one track element comprises: 
a first track on a first side of at least one of the ingress assembly and the egress assembly; 
a second track on a second side of at least one of the ingress assembly and the egress assembly, wherein the second track opposes the first track Page 3 of 10Attorney's Docket No.: BERNOTI-NON-PROV-001 a spanning member configured to span the channel from the first track to the second track such that the spanning member translates within the first track and the second track; and, at least one spanning member opening on the spanning member that is configured for engaging with the at least one fastener. 
 
8. (Previously Presented) The linear drain of claim 7, wherein the at least one receiving element is defined by at least one receiving element opening on at least one of the ingress assembly and the egress assembly, wherein each receiving element is configured to align with the at least one spanning member opening such that the fastener is configured to be in the at least one receiving element opening and be received by the at least one spanning member opening such that the ingress assembly is attached with the egress assembly when in the fully assembled configuration.
  
9. (Previously Presented) A linear drain for providing a centered drain opening without moving a drain outlet, the linear drain comprising: 
an ingress assembly defining at one ingress opening; 
a sloped upward facing surface defined by the ingress assembly and configured to convey fluid toward the at least one ingress opening; 
an egress assembly defining a channel configured to covey liquid to an egress opening, wherein the egress opening is offset from a channel midpoint of the channel, and wherein the egress opening is configured to be in communication with the drain outlet; 
a sloped upward facing surface of the channel configured to direct liquid to at least one egress opening; Page 4 of 10Attorney's Docket No.: BERNOTI-NON-PROV-001 an attaching element for connecting the ingress assembly with the egress assembly, the attaching element having at least one track element on at least of the ingress assembly and the egress assembly, at least one receiving element on at least of the ingress assembly and the egress assembly, and, a fastener for attaching the at least one track element to the at least one receiving element; and, wherein the attaching element is configured such that an ingress assembly midpoint of the ingress assembly is configured to be positioned in a plurality of different final locations relative to the egress opening when the linear drain is in a fully assembled configuration.
  
10. (Original) The linear drain of claim 9, wherein the ingress assembly further comprises a second part having at least one second part opening, the second part configured to attach to a first part of the ingress assembly such that the at least one second part opening aligns with the ingress opening such that fluid flow into the channel.
  
11. (Original) The linear drain of claim 10, wherein the linear drain further comprises a tubular shaped body attached to the egress opening and configured to attach to the drain outlet.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 	

None of the claims in this application are seen to invoke 112(f), and have been given their broadest reasonable interpretation, as is appropriate during examination. If it is the intent of Applicant to invoke 112(f), the Applicant should clearly state such intention in the next Response.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Claim one specifies:
wherein the attaching element is configured such that an ingress assembly midpoint of the ingress assembly is configured to be positioned in a plurality of different final locations relative to the egress opening when the linear drain is in a fully assembled configuration.

Independent claim 9 specifies:
wherein the attaching element is configured such that an ingress assembly midpoint of the ingress assembly is configured to be positioned in a plurality of different final locations relative to the egress opening when the linear drain is in a fully assembled configuration.

Only a single position exists for the “ingress assembly,” such that it will be “centered.” It is unclear how the above recitations are capable or possible, since there will likewise, be only a single position in which the “egress opening” will be aligned with the existing “drain outlet.” Thus, it is unclear how either of the “ingress assembly” or the “egress assembly” could be moved relative to one another through “a plurality of different final locations.”
In claims one and nine, it is unclear what constitutes a “fully assembled configuration.” It is unclear what minimal components are required to be “assembled” such that the “linear drain” will be “fully assembled.” It is unclear how the “linear drain” disclosed could function or be “fully assembled” with only “an attaching element” as recited in claim one, without the other disclosed components to facilitate assembly.
The term “assembly” suggests a plurality of parts assembled together to form a single structure. In the context of the language of claim one, an “element” suggests a single component.
It is unclear what Applicant intends by the recitation, “ingress assembly” as it is used in the claims. It is unclear what minimal structure this language intends. 
It is unclear what Applicant intends by the recitation, “egress assembly” as it is used in the claims. It is unclear what minimal structure this language intends. 
It is unclear what Applicant intends by the recitation, “attaching element” as it is used in the claims. It is unclear what minimal structure this language intends. 
Claims 1-4 and 7-11 employ the term “communication,” without specifying the nature of the communication.  Absent a clear recitation of the nature of communication and the structure attendant therewith, a claim is indefinite. The metes and bounds of patent protection sought are not clearly ascertainable.  Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement.   For these reasons, the claims are seen to be vague and indefinite.
In order to overcome this rejection, Applicant may wish to consider, the language; a (passage, channel path) placing A in “fluid communication” with B.  Of course, any such clarifying amendments must have basis in the originally filed Disclosure.  
In claim 9, it is unclear why “a sloped upward facing surface” has been broken out as a separate limitation (see 37 CFR 1.75(i)). It is unclear how this “surface” differs from an upper surface of the claimed “ingress assembly.” It is unclear how the language “configured to convey fluid to an egress opening” differs from “a sloped upward facing surface of the channel configured to direct liquid to the at least one egress opening.”

Claim Rejections - 35 USC § 102
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by NIVELLES (US 2016/0194861 A1).
NIVELLES discloses a connecting means for connecting a discharge pipe to a discharge opening of a sanitary installation.
Regarding claim 1, structure 31 is seen to meet the limitation, “an ingress assembly,” structure 11 is seen to meet the limitation, “an egress assembly,” “opening 12,” which is clearly movable through a multitude of positions, is seen to meet the limitation of “an egress opening,” and any of structures including “screws or bolts” (unlabeled and discussed in Specification) or structure 28 or structure 23 or structure 32 is seen to meet the limitation of “an attaching element.”
Regarding claim 2, structure 17 having opening 20 is seen to meet the limitation of “a second part having at least one second part opening.”
Regarding claim 3, structure 14 is seen to constitute the “tubular shaped body.”
Regarding claim 4, the ledge structure on either of the interior elongate sides of structure 17, best depicted in Fig. 6, are seen to constitute the “track element.”
Regarding claim 7, structure 14 is seen to constitute the “tubular shaped body.”
Regarding claim 8, structure 14 is seen to constitute the “tubular shaped body.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sloped upward facing surface of the channel configured to direct liquid to at least one egress opening” as recited in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776